UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03657 DWS State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2014 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2014 Semiannual Report to Shareholders DWS New York Tax-Free Income Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 9 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Cash Flows 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 36 Information About Your Fund's Expenses 38 Advisory Agreement Board Considerations and Fee Evaluation 43 Account Management Resources 45 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Although the fund seeks income that is exempt from New York and federal income taxes, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Performance Summary February 28, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 5.70% –1.75% 5.51% 3.68% Adjusted for the Maximum Sales Charge (max 2.75% load) 2.79% –4.45% 4.92% 3.39% Barclays Municipal Bond Index† 5.71% –0.21% 5.68% 4.40% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge –3.87% 6.02% 3.52% Adjusted for the Maximum Sales Charge (max 2.75% load) –6.51% 5.43% 3.23% Barclays Municipal Bond Index† –2.55% 5.89% 4.29% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 5.31% –2.48% 4.72% 2.92% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 1.31% –5.31% 4.55% 2.92% Barclays Municipal Bond Index† 5.71% –0.21% 5.68% 4.40% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge –4.67% 5.22% 2.78% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –7.44% 5.06% 2.78% Barclays Municipal Bond Index† –2.55% 5.89% 4.29% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 5.31% –2.49% 4.73% 2.91% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 4.31% –2.49% 4.73% 2.91% Barclays Municipal Bond Index† 5.71% –0.21% 5.68% 4.40% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge –4.59% 5.26% 2.77% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –4.59% 5.26% 2.77% Barclays Municipal Bond Index† –2.55% 5.89% 4.29% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 No Sales Charges 5.83% –1.51% 5.78% 3.91% Barclays Municipal Bond Index† 5.71% –0.21% 5.68% 4.40% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges –3.54% 6.31% 3.77% Barclays Municipal Bond Index† –2.55% 5.89% 4.29% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 0.94%, 1.77%, 1.75% and 0.78% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index covers the U.S.-dollar-denominated long-term tax-exempt bond market. The index has four main sectors: state and local general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 2/28/14 $ 8/31/13 $ Distribution Information as of 2/28/14 Income Dividends, Six Months $ February Income Dividend $ SEC 30-day Yield†† % Tax Equivalent Yield†† % Current Annualized Distribution Rate (based on Net Asset Value)†† % †† The SEC yield is net investment income per share earned over the month ended February 28, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 2.17%, 1.38%, 1.42% and 2.40% for Class A, Class B, Class C and Class S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 52.22% (combined New York state and federal income tax rate). The current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on February 28, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.97%, 3.18%, 3.22% and 4.12% for Class A, Class B, Class C and Class S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 2000. — Joined Deutsche Asset & Wealth Management in 1983. — Head of US Retail Fixed Income Funds. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 1999. — Joined Deutsche Asset & Wealth Management in 1986. — BA, Duke University. Matthew J. Caggiano, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2004. — Joined Deutsche Asset & Wealth Management in 1989. — BS, Pennsylvania State University; MS, Boston College. Portfolio Summary (Unaudited) Investment Portfolio as of February 28, 2014 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 93.8% New York 87.8% Albany, NY, Industrial Development Agency, Civic Facility Revenue, St. Peter's Hospital Project: Series A, 5.25%, 11/15/2027 Series A, 5.75%, 11/15/2022 Dutchess County, NY, Local Development Corp. Revenue, Vassar College, Series A, 5.0%, 1/1/2049 Haverstraw-Stony Point, NY, Central School District, 5.0%, 10/15/2021, INS: AGMC Hudson, NY, Yards Infrastructure Corp. Revenue, Series A, 5.75%, 2/15/2047 Liberty, NY, Development Corp. Revenue, Goldman Sachs Headquarters: 5.25%, 10/1/2035 5.5%, 10/1/2037, GTY: Goldman Sachs Group, Inc. Long Island, NY, Electric System Revenue, Power Authority, Series D, 5.0%, 9/1/2023, INS: NATL Long Island, NY, Power Authority: Series A, 5.0%, 9/1/2037 Series A, 5.0%, 5/1/2038 Metropolitan Transportation Authority, NY, Dedicated Tax Fund: Series B, 5.0%, 11/15/2034 Series A, 5.5%, 11/15/2039 Metropolitan Transportation Authority, NY, Revenue, Series B, 5.0%, 11/15/2043 Monroe County, NY, General Obligation, Public Improvement: 6.0%, 3/1/2017, INS: NATL 6.0%, 3/1/2018, INS: NATL New York, Build New York City Resource Corp. Revenue, YMCA of Greater New York Project, 5.0%, 8/1/2042 New York, Higher Education Revenue, Dormitory Authority, Colgate University: 6.0%, 7/1/2016, INS: NATL 6.0%, 7/1/2021, INS: NATL New York, Higher Education Revenue, Dormitory Authority, New York University, Series A, 5.75%, 7/1/2027, INS: NATL New York, Higher Education Revenue, Urban Development Corp., Syracuse University, Center for Science & Technology: 5.5%, 1/1/2015 5.5%, 1/1/2017 New York, Liberty Development Corp. Revenue, Second Priority, Bank of America Tower at One Bryant Park LLC, "1", 5.625%, 1/15/2046 New York, Liberty Development Corp. Revenue, World Trade Center Project, 5.0%, 11/15/2031 New York, Metropolitan Transportation Authority Revenue: Series C, 5.0%, 11/15/2031 Series D, 5.0%, 11/15/2034 New York, Sales & Special Tax Revenue, Local Government Assistance Corp.: Series E, 5.25%, 4/1/2016, INS: NATL Series C, 5.5%, 4/1/2017 New York, Sales & Special Tax Revenue, Metropolitan Transportation Authority, Series A, Prerefunded, 5.25%, 4/1/2016, INS: AGMC New York, Sales Tax Asset Receivable Corp.: Series A, 5.0%, 10/15/2026, INS: NATL Series A, 5.0%, 10/15/2029, INS: AMBAC New York, Seneca Nation Indians, Capital Improvements Authority Revenue, Special Obligation, Series A, 144A, 5.25%, 12/1/2016 New York, State Agency General Obligation Lease, Dormitory Authority, City University System: Series A, 5.625%, 7/1/2016, INS: AMBAC 5.75%, 7/1/2018, INS: AGMC New York, State Dormitory Authority Revenue, Mental Health Services Facilities Improvement, Series D, 5.0%, 8/15/2018, INS: NATL New York, State Dormitory Authority Revenue, Montefiore Hospital, 5.0%, 8/1/2023, INS: NATL New York, State Dormitory Authority Revenue, Non-State Supported Debt, Series A, 5.0%, 7/1/2037 New York, State Dormitory Authority Revenue, State University Educational Facilities, 5.875%, 5/15/2017, INS: NATL New York, State Dormitory Authority Revenues, Non State Supported Debt, State University Facilities, Series A, 5.0%, 7/1/2043 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Cornell University, Series C, 5.0%, 7/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Memorial Sloan-Kettering Cancer Center, 5.0%, 7/1/2041 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine of New York University, 5.25%, 7/1/2033 New York, State Dormitory Authority Revenues, Non-State Supported Debt, New York University: Series A, 5.0%, 7/1/2039 Series A, 5.25%, 7/1/2034 New York, State Dormitory Authority Revenues, Non-State Supported Debt, North Shore Long Island Jewish Health System: Series A, 5.0%, 5/1/2032 Series A, 5.5%, 5/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, NYU Hospitals Center: Series B, 5.25%, 7/1/2024 Series A, 6.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Orange Regional Medical Center, 6.125%, 12/1/2029 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rochester Institute of Technology, 5.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rockefeller University: Series A, 5.0%, 7/1/2037 Series C, 5.0%, 7/1/2040 Series A, 5.0%, 7/1/2041 New York, State Dormitory Authority Revenues, Non-State Supported Debt, School Districts Financing Program, Series C, 5.0%, 10/1/2031, INS: AGC New York, State Dormitory Authority, State Personal Income Tax Revenue: Series A, 5.0%, 2/15/2034 Series A, 5.0%, 3/15/2038 New York, State Environmental Facilities Corp. Revenue, State Revolving Funds, Series C, 5.0%, 5/15/2041 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2036 New York, State General Obligation Lease, Dormitory Authority, City University System, Series A, 5.75%, 7/1/2018, INS: NATL New York, State General Obligation Lease, Dormitory Authority, Judicial Facilities, ETM, 7.375%, 7/1/2016, INS: NATL New York, State General Obligation Lease, Urban Development Corp., State Facilities, 5.6%, 4/1/2015 New York, State Housing Finance Agency, State Personal Income Tax Revenue, Economic Development & Housing: Series A, 5.0%, 9/15/2030, INS: NATL Series A, 5.0%, 3/15/2039 New York, State Liberty Development Corp. Revenue, World Trade Center: "2", 5.0%, 9/15/2043 "3", 5.0%, 3/15/2044 New York, State Liberty Development Corp. Revenue, World Trade Center Port Authority Construction, 5.25%, 12/15/2043 New York, State Power Authority Revenue, Series A, 5.0%, 11/15/2038 New York, State Thruway Authority, Series J, 5.0%, 1/1/2041 New York, State Thruway Authority, General Revenue, Series I, 5.0%, 1/1/2037 New York, State Urban Development Corp. Revenue, Series D, 5.625%, 1/1/2028 New York, State Urban Development Corp. Revenue, Personal Income Tax, Series B, 5.0%, 3/15/2023 New York, Transportation/Tolls Revenue, Triborough Bridge & Tunnel Authority, Series Y, ETM, 6.125%, 1/1/2021 New York, Triborough Bridge & Tunnel Authority Revenues, Series A-2, 5.25%, 11/15/2034 New York, United Nations Development Corp. Revenue, Series A, 5.0%, 7/1/2026 New York, Utility Debt Securitization Authority, Restructuring Revenue, Series TE, 5.0%, 12/15/2041 New York, Water & Sewer Revenue, Environmental Facilities Corp., State Water Pollution Control, Series E, 6.5%, 6/15/2014 New York & New Jersey, Port Authority, One Hundred Forty-Seventh, AMT, 5.0%, 10/15/2027, INS: NATL New York & New Jersey, Port Authority, One Hundred Forty-Sixth, AMT, 5.0%, 12/1/2021, INS: AGMC New York & New Jersey, Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York City, NY, Housing Development Corp. Revenue, Series B1, 5.25%, 7/1/2031 New York City, NY, Housing Development Corp. Revenue, NYC Housing Authority Project, Series A, Prerefunded, 5.0%, 7/1/2025, INS: NATL New York City, NY, Industrial Development Agency, Airport Facilities Revenue, Series A, AMT, 5.0%, 7/1/2028 New York City, NY, Industrial Development Agency, Special Facility Revenue, British Airways PLC Project, AMT, 7.625%, 12/1/2032 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second Generation, Series FF, 5.0%, 6/15/2031 New York City, NY, Municipal Water Finance Authority, Water & Sewer System Revenue, Series A, 5.75%, 6/15/2040 New York City, NY, Transitional Finance Authority Building Aid Revenue, Fiscal 2009, Series S-5, 5.0%, 1/15/2032 New York City, NY, Transitional Finance Authority Revenue, Future Tax, Series F-1, 5.0%, 5/1/2039 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A, 5.0%, 5/1/2038 Series B1, 5.0%, 11/1/2040 New York, NY, General Obligation: Series B, 5.0%, 8/1/2026 Series H, 5.125%, 8/1/2018, INS: NATL Series I-1, 5.375%, 4/1/2036 Series I-1, 5.625%, 4/1/2029 New York, NY, Water & Sewer Revenue, Municipal Water Finance Authority, Series D, Zero Coupon, 6/15/2017 Niagara Falls, NY, Transportation/Tolls Revenue, Bridge Commission, 5.25%, 10/1/2015, INS: NATL Orange County, NY, Senior Care Revenue, Industrial Development Agency, The Glen Arden Project: 5.625%, 1/1/2018 5.7%, 1/1/2028 Triborough, NY, Bridge & Tunnel Authority Revenues, Series C, 5.0%, 11/15/2038 Troy, NY, Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute, Series A, 5.125%, 9/1/2040 Guam 0.3% Guam, International Airport Authority, Series C, AMT, 6.375%, 10/1/2043 Guam, Power Authority Revenue, Series A, 5.0%, 10/1/2030, INS: AGMC Puerto Rico 4.6% Puerto Rico, Electric Power Authority Revenue: Series UU, 0.685%*, 7/1/2029, INS: AGMC Series A, 6.75%, 7/1/2036 Puerto Rico, Highway & Transportation Authority Revenue: Series Z, ETM, 6.0%, 7/1/2018, INS: AGMC Series Z, 6.0%, 7/1/2018, INS: AGMC Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Virgin Islands 1.1% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Virgin Islands, Public Finance Authority Revenue, Gross Receipts Tax Loan Notes, Series A, 5.0%, 10/1/2032 Total Municipal Bonds and Notes (Cost $290,865,203) Municipal Inverse Floating Rate Notes (a) 13.7% New York New York, State Thruway Authority, Highway & Bridge Trust Fund, Series B, 5.0%, 4/1/2019, INS: AMBAC (b) Trust: New York, State Thruway Authority, Highway & Bridge Trust Fund, Series 1071-1, 144A, 9.41%, 4/1/2015, Leverage Factor at purchase date: 2 to 1 New York, State Urban Development Corp. Revenue, State Personal Income Tax, Series B, 5.0%, 3/15/2023 (b) Trust: New York, State Urban Development Corp. Revenue, Series 2887, 144A, 18.2%, 3/15/2015, Leverage Factor at purchase date: 4 to 1 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series FF-2, 5.5%, 6/15/2040 (b) Trust: New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series 3384, 144A, 20.23%, 12/15/2016, Leverage Factor at purchase date: 4 to 1 New York City, NY, Transitional Finance Authority Revenue, Series B, 5.0%, 11/1/2023 (b) Trust: New York City, NY, Transitional Finance Authority Revenue, Series 3283, 144A, 18.185%, 11/1/2020, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $40,517,675) % of Net Assets Value ($) Total Investment Portfolio (Cost $331,382,878)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of February 28, 2014. † The cost for federal income tax purposes was $302,656,034. At February 28, 2014, net unrealized appreciation for all securities based on tax cost was $14,329,392. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $23,550,028 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,220,636. (a) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (b) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. GTY: Guaranty Agreement INS: Insured NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (c) $
